PER CURIAM.
We vacate the trial court’s order granting appellant’s 1997 motion for belated appeal, filed pursuant to Florida Rule of Criminal Procedure 3.850. Effective January 1, 1997, the trial court did not have jurisdiction to grant such relief. In re Amendments to the Florida Rules of Appellate Procedure, 685 So.2d 773 (Fla.1996). See Fla.R.App.P. 9.140(j)(l), (petitions seeking belated appeal shall be filed in the appellate court to which the appeal should be taken). Our holding is without prejudice to appellant filing with this court a timely petition for belated appeal which complies with all of the requirements of rule 9.140(j).
*744WEBSTER and LAWRENCE, JJ., and SHIVERS, DOUGLASS B„ Senior Judge, concur.